Title: From George Washington to Charles Washington, 14 February 1787
From: Washington, George
To: Washington, Charles

 

Dear Charles,
Mount Vernon February 14. 1787

When the enclosed was written, I knew nothing of Georges intention of visiting Berkeley. The safe conveyance offorded by him, is very favourable and gladly embraced it.
Having seen Bushrod and Corben Washington on their way from Berkeley their information is the subject of this letter and is exceedingly distressing to me in as much as I have not the means of affording immediate relief. By them I learn that the remaning Negros of my deceased Brother Samuels Estate are under an execution and a momentary Sale of them may be expected and this too by the extraordinary conduct of Mr White in applying moneyes received towards the discharge of a Bond not in Suit when they ought to have given it in payment of Mr Alexander’s Claim on which judgment had been, or was on the point of being, obtained. How in the name of Heaven came Mr White to be vested with powers to dispose of the Money he should recover unaccompanied with instructions respect to the disposal, will not Mr Alexander when he sees every exertion making to pay him have mercy on the Orphan. Can he as a Father and man of feeling see the Fatherless reduced from Competency to distress untouched. If there was an unwillingness to pay him. If property had not been sold for the express purpose of doing it, and if there was not a prospect of being done in a very short time it would be right in Mr Alexander to push matters to extremity. but when (as I am informed) every exertion is making to satisfy him, to cause perhaps three pounds worth of property to be sold to raise 20/ Cash would be inconsistant with that benevolence which should be characteristic of every man and to which from what I have heard of the Gentlemen he is justly entitled. I therefore think that as Executor to the Will and guardian to the boys you should before the dye is cast apply by fair & candid representation to Mr Alexander on this subject—not in the cold mode of letter but by personally to see if this evil can not be averted. Vain would it be for me to offer Mr Alexander any assurances of the money at a short given day—I have it not. I cannot get it from those who owe me without suit and I hate to sue them. I have offered Lands for sale at very moderate prices but have not, been able to sell them—otherwise, or if I

could raise the money by any other means I would relieve my Nephews without hisitation from the impending evil. Indeed I would essay any thing to save the Estate for if the negros are sold for ready money they will go for a song. to add aught to this is unnessary. with the most affe⟨t⟩e regard. I am ever yours

G. Washington.


P.S. My love in which Mrs Washington Joins to my Sister and the family.

